DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to applicant’s appeal brief filed 11/20/2020 and claims filed 07/15/2020. Claims 1 and 5 have been amended. Claims 2, 3, 6, 9, 11, 13, 14, and 16-20 have been cancelled. Claims 1, 4, 5, 7, 8, 10, 12, and 15 are currently pending. 

In view of the appeal brief filed on 11/20/2020, PROSECUTION IS HEREBY REOPENED. New / modified rejections are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711   
                                                                                                                                                                                                  
Claim Objections
Claim 8 is objected to because of the following informalities:  Claim 8 lacks a period at the end.  Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “102” has been used to designate both the rounded outer sections of the shape (see fig. 1) and the linear circular boundary of the faces (see fig. 3), therefore, it is unclear what item 102 and its corresponding claim term, “vertices” are intended to be.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 5, 7, 8, 10, 12, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 lines 5-12 are generally confusing and do not align with elements of the drawings and specification appropriately. 
Claim 1 Line 5 indicates that the truncated tetrahedron has four faces and four vertices, however, the “vertices” are defined in the specification as items 102, while the drawings show item 102 as being two different elements (fig. 1 points to a rounded outer surface, fig. 3 points to a linear circle segment circumscribing the faces). Appropriate correction is required. 
Claim 1 lines 6-7 recite that the volume has a shape of “a truncated tetrahedron” (already recited in line 4, creating an antecedent basis issue) with a sphere (no separate sphere shown) symmetrically truncating the tetrahedron (no tetrahedron previously claimed, this is another antecedent basis issue, unclear if this is intended to be “a tetrahedron” or “the truncated tetrahedron”).” There are multiple antecedent basis issues with this recitation, and, the claim indicates that the truncated tetrahedron has a shape “with” a sphere and tetrahedron. Presumably this recitation of “with” was intended to be “formed by,” or similar, and the two shapes (sphere and tetrahedron), intended to be recited separately as phantom forming shapes not as additional physical shapes. Appropriate correction is required. 
Claim 1 has several further recitations of “the tetrahedron” throughout, but, all of them are unclear since it is unclear if these are referring to “a truncated tetrahedron,” incorrectly recited twice previously, or another (phantom) tetrahedron, used to define the overall shape, but not properly claimed. Appropriate correction of these terms to reference whichever actual term is intended is required. 
Claim 1 lines 7-8 recites “the tetrahedron having a tetrahedron center point coincident with the center point of the volume,” however, “the volume” was defined in line 4 as the volume of the truncated tetrahedron, therefore, it appears this recitation merely recites that the center of the truncated tetrahedron is at its center of volume, which seems redundant and is confusing. Appropriate correction is required. 
	Claim 1 lines 8-9 recite “a plurality of edges each having a midpoint,” however, since “the tetrahedron” is not clear, it is also not clear if these “edges” and “midpoint” are on “the tetrahedron” (intended as a phantom forming shape) or “the truncated tetrahedron,” actual defined shape, and where, exactly, they are located.  Appropriate correction is required. 
Claim 1 lines 11-12 recite “the four faces being substantially contiguous to each other.” The term "substantially” is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear if this was intended to define actual touching faces or not since they only need be “substantially contiguous,” but not “contiguous.” Appropriate correction is required.   
Claim 1 lines 13-16 recite “each linking member fabricated from a material selected from a group consisting of a magnet, a magnetically attractable material, and a neutral material, each magnet coupled to expose only one of a positive polarity and a negative polarity…”.  Since this claim language only recites, in the alternative, one of four different materials, the term “each magnet” lacks antecedent basis. Further, no “magnet” has been positively claim as the claim language only requires one of the four recited materials, in the alternative (i.e. the claim language could be met by a device with “a neutral material,” therefore, further reciting properties of “each magnet” does not further limit the claim). Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 7, 8, and 15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Roth et al. (US Patent No. 7,465,169 B2).
In Reference to Claims 1, 4, 7, 8, and 15
 	Roth teaches (Claim 1) A modeling apparatus comprising: a plurality of modeling devices coupleable to each other to form the modeling apparatus (fig’s 4-6, e.g. of a single modeling device shown in fig. 10, see also column 3 lines 46-48 and lines 64-65), each modeling device including, a truncated tetrahedron defining a volume having a center point, the truncated tetrahedron having four faces (items A, appendix) and four vertices (items B, appendix), each face having a central region (center of items A,  appendix), each vertex having a curvilinear boundary (outer curvature of each rounded segment B, each centered between 3 items A, appendix), the volume having a shape of a tetrahedron truncated with a sphere symmetrically intersecting the tetrahedron (sphere shown truncated with annotated tetrahedron in appendix), the tetrahedron having a tetrahedron center point coincident with the center point of the volume (internal center of both, appendix) and a plurality of edges each having a midpoint (item C, appendix), the sphere having a sphere radius extending from the tetrahedron center point to the midpoint of one of the edges of the tetrahedron (center of volume to point C in appendix, the radius of the sphere shown), the curvilinear boundary of each vertex having a radius equal to the radius of the sphere (the connectors are spherical, everywhere along the sphere would have the same radius or be “equal”, thus, tetrahedron center to point C and tetrahedron center to center point of item B are equal, appendix), the four faces being substantially contiguous to each other toward the midpoint of the edges of the tetrahedron (the four faces A point toward the midpoint; note “substantially contiguous” is extremely broad, the faces connect to each other at cylindrical section at midpoints C, making them “substantially contiguous;” it is further unclear why the term “substantially” is used, but presumably, the faces need not actually be touching since this term is broad), and four linking members, one linking member being coupled to each face of the modeling device toward the central region thereof, each linking member fabricated from a material selected from a group consisting of a magnet, a magnetically attractable material, and a neutral material, each magnet coupled to expose only one of a positive polarity and a negative polarity on the corresponding face (fig. 13, and column 5 lines 11-19, and column 6 lines 35-53 magnet, coupled to the faces via cavity and magnetic attraction when connected with another device);
 	(Claim 4) wherein at least one of the linking members of at least one of the modeling devices includes a magnetic device exerting a force perpendicular to the corresponding face to which the magnetic device is coupled (magnet shown in fig. 13 and column 6 lines 35-53);
(Claim 7) wherein selectively moving of at least one modeling device imparts motion to at least some of the other modeling devices (note this is merely an intended use / functional language; since the devices are movably connected with magnetic force, one could move one modeling device with another modeling device, meeting this limitation); 
 	(Claim 8) wherein the plurality of modeling devices are coupled in a first relational arrangement, forming a first unitary body (e.g. any of the arrangements shown in fig’s 4, 5, or 6), the same plurality of modeling devices being selectively movable between the first relational arrangement and a second relational arrangement while remaining unitary, the modeling devices in the second relational arrangement being arranged relative to each other different from the first relational arrangement and forming a second unitary body different from the first unitary body (elements could be manually twisted into another arrangement from a first arrangement, meeting this limitation; again note this is mostly functional / intended use language);
(Claim 15) wherein the plurality of modeling devices are rotatably coupled with respect to adjacent modeling devices, forming a unitary body, the apparatus remaining unitary when the modeling devices are selectively rotated (fig’s 4, 5, and 6, and column 5 lines 1-45, flat surface connection with moving magnets produces rotatable couplings; again note this is merely a function / intended use and is fully met by the reference).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 7, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Roth et al.
In Reference to Claims 1, 4, 7, 8, and 15
	It is believed that, broadly interpreted, all of the limitations of claims 1, 4, 7, 8, and 15 are taught in Roth, as discussed above. However, due to the confusing nature of many recitations in claim 1, it is unclear what, exactly, is intended to be claimed. Therefore, in the alternate interpretation that some of the limitations of claim 1 are intended to define a shape not shown in Roth, it would have been obvious to one having ordinary skill in the art to have made the shape of Roth a different or more particular shape merely as a matter of engineering design choice, since it has been held that changes in shape are obvious matters of design choice absent persuasive evidence that the particular configuration is significant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  	Since Roth teaches elements in the general shape claimed (truncated tetrahedron, i.e. a tetrahedron shape truncated by a sphere leaving four connecting faces; compare applicant’s fig. 4B to Appendix below), and also teaches the same functionality claimed (four connections that magnetically connect and rotate in a variety of ways to form and re-form various structures, compare applicant’s fig. 3 and Roth fig. 7; applicant’s provisional fig. 18 and Roth fig. 4, and applicant’s fig’s 8-12 to Roth fig’s 4-6 etc.), merely claiming a more particular outer surface shape that does not operate any differently is an obvious matter of design choice, and not a patentable advance. Since there does not appear to be any difference in functionality between the claimed design shape and the design shape of the prior art, minor configuration / shape / arrangement distinctions to the outer surface of the device are not functionally significant, are merely design elements and are, therefore, not a patentable advances.  

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Roth et al. in view of Anderson (US PGPub. No. 2006/0099877 A1).
In Reference to Claims 5 and 10
Roth teaches all of claim 1 as discussed above. 
Roth further teaches (Claim 5) wherein a first group of the linking members are fabricated from magnets (magnet in fig. 13), and a second group of linking members are fabricated from a material selected from a group consisting of a magnet and a magnetically attractable material (another magnet, fig. 13, fig’s 4-6 and column 5 lines 11-19), the linking members of the first group exhibiting a magnetic force having a magnitude when coupled to one of the linking members of the second group (magnets, fig. 13 and column 5 lines 11-19; also note that having a force is inherent to a magnet), [].
Roth fails to teach differing magnetic forces of claim 5 and the differing sizes of claim 10.  
Anderson teaches (Claim 5) the magnitude of the force exhibited by at least two of the linking members in the first group varying from each other (paragraphs 0043 and 0044);
(Claim 10) wherein at least two of the modeling devices have distinct sizes (e.g. items 1, 3, and 7, fig’s 1 and 2).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the modeling device of Roth with the feature of using both differing magnet strengths and differing sized modeling devices as taught by the modeling device of Anderson for the purpose of allowing the device to more accurately represent and model different types of molecule sizes as well as bonding strengths as taught by Anderson (paragraph 0004 and summary), making the device more versatile, more accurate as a model, and more attractive to the users. 

Claims 12 are rejected under 35 U.S.C. 103 as being unpatentable over Roth et al. in view of Oschuetz et al. (US Patent No. 8,851,953 B2).
In Reference to Claim 12
Roth teaches all of claim 1 as discussed above. 
Roth fails to teach the features of actuating devices of claim 12. 
Oschuetz teaches (Claim 12) further comprising: an actuating device operatively coupled to at least one of the modeling devices and configured to impart motion thereto (items 1, fig’s 1-3 and column 3 lines 56-57).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the modular connecting block system of Roth with the feature of an actuating device for imparting motion as taught by the modular connecting block system of Oschuetz for the purpose of allowing the system to be used to automatically change shapes as taught by Oschuetz (summary), providing the system with more automation and functionality, making the system more interesting and attractive to the users, and adding more play value to the system. 

Response to Arguments
Applicant's arguments filed 11/20/2020 have been fully considered but they are not persuasive.
The examiner notes that the previous office action dated 05/13/2019 had several confusing rejections, had an unnecessary amount of references, and had multiple overlapping and confusing rejections. The action set forth above is intended to clarify the record, properly apply the art cited, and point out current issues with the claim language. Since the rejection was unclear, the arguments attempting to overcome the previous rejection are also unclear and their applicability to the above rejections is unclear, therefore, they will not attempt to be addressed. Hopefully this action will allow applicant to streamline arguments for appeal or gain clarity on how the references are being used and how the claim language is being interpreted in order to advance prosecution. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose inventions similar to applicant’s claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424.  The examiner can normally be reached on Monday - Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH B BALDORI/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        






APPENDIX

    PNG
    media_image1.png
    237
    215
    media_image1.png
    Greyscale